[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                      ________________________
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 04-10825                    May 20, 2005
                       ________________________          THOMAS K. KAHN
                                                              CLERK
                    D. C. Docket No. 03-0001 CR-01-3

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee
                                               Cross-Appellant,

     versus

WALLACE WAYNE HOOKS,

                                               Defendant-Appellant
                                               Cross-Appellee.

                       ________________________

                Appeals from the United States District Court
                   for the Southern District of Georgia
                       ________________________

                              (May 20, 2005)


Before EDMONDSON, Chief Judge, BIRCH and COX, Circuit Judges.
PER CURIAM:

      A jury convicted Appellant Wallace Wayne Hooks of two counts under 18

U.S.C. § 242 for violating the Fourth Amendment rights of two arrestees. The

Government cross-appeals Hooks’s sentence. Seeing no reversible error, we

affirm.



AFFIRMED.




                                       2